Exhibit 10.10
(CA LOGO) [y79740y7974001.gif]
CA, Inc.
Non-Qualified Stock Option Certificate

             
%%FIRST_NAME%-% %%LAST_NAME%-%
      %%EMPLOYEE_IDENTIFIER%-%    
 
     
 
   
Name of Participant
      EmplID    

     
Option Number
  %%OPTION_NUMBER%-%
Total Number of Shares Granted
  %%TOTAL_SHARES_GRANTED%-%
Option Date
  %%OPTION_DATE,’Month DD, YYYY’%-%
Exercise Price Per Share
  %%OPTION_PRICE%-%

    NON-QUALIFIED STOCK OPTION granted by CA, Inc., a Delaware corporation, (the
“Company”) to the above-named option holder (the “Optionee”), an employee or
consultant of the Company or one of its subsidiaries, pursuant to the CA, Inc.
2007 Incentive Plan (the “Plan”), the terms of which are incorporated herein by
reference and which, in the event of any conflict, shall control over the terms
contained herein.   1.   Grant and Vesting Option       The Company hereby
grants to the Optionee an option to purchase on the terms herein provided a
total of the number of shares of common stock, $.10 par value, of the Company
set forth above, at an exercise price per share as set forth above.       This
option vests immediately upon grant provided however that it shall become
exercisable only at the rate of twenty percent (20%) per year on each
anniversary of the Option Date. Except as provided in section 8, below, this
option shall expire and shall not be exercisable after six (6) years from the
Option Date (the “expiration date”).   2.   Stock to be Delivered       Stock to
be delivered upon the exercise of this option may constitute an original issue
of authorized stock or may consist of treasury stock.   3.   Exercise of Option
      Each election to exercise this option shall be made, by delivering to the
Company or its agent a properly executed exercise notice, together with
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds with respect to the portion of shares to be
acquired upon exercise. Exercise of this option will not be permitted if the
Company determines, in its sole and absolute discretion, that issuance of shares
at that time could violate any law or regulation.       In the event an option
is exercised by the executor or administrator of a deceased Optionee, or by the
person or persons to whom the option has been transferred by the Optionee’s will
or the applicable laws of descent and distribution, the Company shall be under
no obligation to deliver stock there under unless and until the Company is
satisfied that the person or persons exercising the option is or are the duly
appointed executor(s) or

 



--------------------------------------------------------------------------------



 



    administrator(s) of the deceased Optionee or the person to whom the option
has been transferred by the Optionee’s will or by the applicable laws of descent
and distribution.

4.   Payment for and Delivery of Stock       Payment in full by cash, certified
check, bank draft, wire transfer or postal or express money order shall be made
for all shares for which this option is exercised at the time of such exercise,
and no shares shall be delivered until such payment is made.      
Alternatively, payment may be made by (i) delivering to the Company a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds with respect
to the portion of the shares to be acquired upon exercise having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
exercise price being so paid, (ii) tendering to the Company (by physical
delivery or by attestation) certificates representing shares of outstanding
common stock, par value $.10, of the Company that have been held by the Optionee
for at least six months prior to exercise, having a Fair Market Value on the day
prior to the date of exercise equal to the applicable portion of the exercise
price being so paid, together with stock powers duly executed and with signature
guaranteed; or (iii) any combination of the foregoing. Notwithstanding the
foregoing, a form of payment will not be available if the Company determines, in
its sole and absolute discretion, that such form of payment could violate any
law or regulation.       The Company shall not be obligated to deliver any stock
unless and until (i) satisfactory arrangements have been made with the Company
for the payment of any applicable tax withholding obligations, (ii) all
applicable federal and state laws and regulations have been complied with,
(iii) in the event the outstanding common stock is at the time listed upon any
stock exchange, the shares to be delivered have been listed, or authorized to be
listed upon official notice of issuance upon the exchanges where it is listed,
and (iv) all legal matters in connection with the issuance and delivery of the
shares have been approved by counsel of the Company. The Optionee shall have no
rights of a stockholder until the stock is actually delivered to him.   5.  
Recovery and Reimbursement of Option Gain       The Company shall have the right
to recover, or receive reimbursement for, any compensation or profit realized by
the exercise of this option or by the disposition of any option shares to the
extent that the Company has such a right of recovery or reimbursement under
applicable securities laws.   6.   Transferability of Options       Except as
provided below, this option may not be transferred by the Optionee otherwise
than by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined in Section 414(p) of the Internal Revenue
Code, and during the Optionee’s lifetime this option may be exercised only by
the Optionee. Notwithstanding the foregoing, this option may be transferred by
the Optionee to members of his or her immediate family or to one or more trusts
for the benefit of such family members or to one or more partnerships in which
such family members are the only partners provided that (i) the optionee does
not receive any consideration for such transfer, (ii) written notice of any
proposed transfer and the details thereof shall have been furnished to the
Compensation and Human Resources Committee at least three (3) days in advance of
such transfer, and (iii) the Compensation and Human Resources Committee consents
to the transfer in writing. Options transferred pursuant to this provision will
continue to be subject to the same terms and conditions that were applicable to
such options immediately prior to transfer and the option may be exercised by
the transferee only to the same extent that the option could have been exercised
by the Optionee had no transfer been made. For this purpose, the Optionee’s
“family members” shall include the Optionee’s spouse, children, grandchildren,
parents, grandparents (whether natural step, adopted or in-laws) siblings,
nieces, nephews and grandnieces and grand nephews.

 



--------------------------------------------------------------------------------



 



7.   Termination of Employment or Consultancy       Upon termination of service
from the Board any portion of this option that as of such date has not been
exercised shall terminate on the expiration date of the option.   8.   Death    
  If the Optionee dies while employed by the Company, any unexercised portion of
this option held by the Optionee at his date of death will become exercisable in
full and will remain exercisable by the estate of the deceased Optionee or the
person given authority to exercise his options by his will or by operation of
law for a period of one (1) year, but not later than the expiration date of the
Option, provided, however, that if the Optionee’s death occurs within six
(6) months prior to the expiration date of the option the option shall remain
exercisable up until six (6) months from the Optionee’s death.   9.   Changes In
Stock       In the event of any stock split, reverse stock split, dividend or
other distribution (whether in the form of cash, shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of shares or other securities, the issuance of warrants or other rights
to purchase shares or other securities, or other similar corporate transaction
or event, the number and kind of shares of stock of the Company covered by this
option, the option price and other relevant provisions may shall be
appropriately adjusted by the Compensation and Human Resource Committee, in its
discretion, to the extent necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided by this option.   10.  
Continuance of Employment       This option shall not be deemed to obligate the
Company or any subsidiary to retain the Optionee in its employ for any period.  
    IN WITNESS WHEREOF, CA, Inc. has caused this certificate to be executed by
the Executive Vice President of Global Human Resources. This option is granted
at the Company’s principal executive office, One CA Plaza, Islandia, New York
11749, on the date stated above.

              CA, Inc.    
 
         
By
  /s/ Andrew Goodman      
 
 
 
Andrew Goodman      
 
  Executive Vice President, Global Human Resources    

 